DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.

Response to Amendment
The Amendments, filed on 05/25/2021, have been received and made of record. In response to the most recent Office Action, dated 04/01/2021, claims 1, 8 and 13 have been amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests generating a control signal when the line voltage is less than the first reference voltage; and wherein the control signal is directly proportional to a difference between the first reference voltage and the line voltage when the line voltage is less than the first reference voltage. Claims 2-7 depend upon claim 1. 
Regarding claim 8, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests generating a control signal when the line voltage is less than the first reference voltage; and wherein the control signal is directly proportional to a difference between the first reference voltage and the line voltage when the line voltage is less than the first reference voltage. Claims 9-12 and 19 depend upon claim 8.

Regarding claim 13, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests generating a control signal when the line voltage is less than the first reference voltage; wherein the control signal is directly proportional to a difference between the first reference voltage and the line voltage when the line voltage is less than the first reference voltage. Claims 14-18 and 20 depend upon claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US 2013/0094253) teaches a control circuit for an offline power converter without an input capacitor. Yang is the closest prior art reference found and teaches a control circuit for a switch mode power supply that detects the input rectified voltage through the auxiliary winding (See Figure 6 VS). Yang further teaches comparing that input voltage to a reference voltage (Component 215 in Figure 3). Yang however teaches generating a signal Sin based on the 
Lin (US 8482208) teaches a switch mode power supply and a control method for using the switch mode power supply. Lin is the second closest prior art reference that teaches in wherein an output voltage is compared with a reference voltage to generate a signal called Vfb (see Figures 4 and 5). Lin teaches that the signal Vfb changes in proportional but not directly proportional to a Vin signal therefore Lin does not teach that the signal is directly proportional when the input voltage is below the first threshold.  
Ye (US 2017/0149340) teaches a single stage switching power converter with improved primary only feedback. Ye taught a switch mode power supply with a detecting circuit that senses the rectified input voltage. Ye teaches that the Vsense signal is proportional to a rectified Vin signal but does not teach the directly proportional relationship when the input voltage is below a first reference voltage. 
Shteynberg (US 6944034) teaches a system for input current shaping in a switch mode power supply wherein the input voltage is monitored. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        





	/THIENVU V TRAN/                                                      Supervisory Patent Examiner, Art Unit 2839